Judgment of conviction reversed on the law and a new trial granted, upon the grounds, first, that the representation of fact to the effect that certain securities were held by the Genesee River National Bank, implicit in the promissory statement concerning those securities, was immaterial as matter of law, and the submission to ^he jury of the issue under that charge was error; second, that any finding by the jury to the effect that defendant, on or about the 1st of June, 1926. had stated to the complaining witness that he, the said defendant, had coming *789and owing to him from one Archie C. Mann more than $20,000, meaning thereby that there was an existing indebtedness then due or thereafter to become due from Mann to Graves, was against the weight of the evidence. Had the charge been a fraudulent concealment of the facts relating to the prior assignments of the contingent fee, a different question would have been presented. The district attorney of Wyoming county is directed to present to this court charges of professional misconduct against the defendant based upon the evidence contained in this record. All concur, except Taylor and Thompson, JJ., who dissent from so much of the determination as places the reversal on the facts, but otherwise concur. Present — Sears, P. J., Crouch, Taylor, Edgeomb and Thompson, JJ.